NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

ASIA PACIFIC MICROSYSTEMS, INC.,
Appellant, ~

V.

INTERNATIONAL TRADE COMMISSION,
Appellee,

AND

HEWLETT-PACKARD COMPANY AND HEWLETT-
PACKARD DEVELOPMENT COMPANY, L.P.,

Intervenors.

2012-1225

On appeal from the United States International Trade
Commission in Investigation No. 337-TA-723.

ON MOTION

ORDER

ASIA PACIFIC V. ITC 2

Asia Pacific Microsystems, Inc. ("APM") moves for a
14-day extension of time, until August 21, 2012, to file its
opening brief.

Upon consideration thereof,
IT IS ORDERED THAT!

ii The motion is granted. No further extensions should
be anticipated ‘

FoR THE CoURT

AUG 2 4 2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Steven D. Ling, Esq. F"_En

Panyin A. Hughes, Esq. U.S. COUBTOF APPEALS F@R

Ahmed J. Davis, Esq. WEFEDERAL CFRFU|T
327 Aus 24 mm

JAN HORBA|.Y

CLEBK